            Case 1:18-cr-00044-DAD-BAM Document 49 Filed 10/06/20 Page 1 of 2



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   JUSTIN GILIO
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for the
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00044 DAD-BAM
12                                Plaintiff,               STIPULATION TO CONTINUE
                                                           SENTENCING; ORDER
13   v.
                                                           DATE:       January 25, 2021
14   LINDA EXPOSE,                                         TIME:       9:00 a.m.
                                                           JUDGE:      Hon. Dale A. Drozd
15                                Defendant.
16

17                                             STIPULATION
18          The United States of America, by and through its counsel of record, and defendant, by and
19
     through his counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for sentencing on October 14, 2020, at 9:00
21
     a.m.
22

23          2.      By this stipulation, the parties move to continue sentencing for defendant until

24 January 25, 2021, at 9:00 a.m.

25          3.      The parties request the continuance so that defendant Expose and counsel have
26 adequate additional time and opportunity to prepare for the sentencing hearing. Due to extenuating

27
     circumstances, defense counsel is not available for the sentencing hearing on the previously ordered
28
                                                       1
29

30
           Case 1:18-cr-00044-DAD-BAM Document 49 Filed 10/06/20 Page 2 of 2


     date, necessitating a continuance. The parties therefore stipulate and request that the current date set
 1
     for sentencing be vacated and that the matter be re-set for sentencing on January 25, 2021, at 9:00
 2

 3 a.m., which is expected to afford the parties adequate time to prepare and allow for continuity of

 4 counsel.

 5          4.      The parties further stipulate and request that the deadlines set for informal objections
 6
     to the Probation Office and formal objections to the Court be reset in accordance with the continued
 7
     sentencing date.
 8
     IT IS SO STIPULATED.
 9

10
     DATED:         October 6, 2020
11

12                                         /s/ Henry Z. Carbajal III
                                           HENRY Z. CARBAJAL III
13                                         Assistant United States Attorney
14
     DATED:         October 6, 2020
15

16                                         /s/Michael Aed
                                           MICHAEL AED
17                                         Counsel for Defendant
                                           LINDA EXPOSE
18

19
                                                   ORDER
20

21                  Pursuant to the stipulation of the parties, the sentencing hearing set for October 14,
22 2020, will be continued to January 25, 2021 at 10:00am in Courtroom 5.

23

24 IT IS SO ORDERED.

25      Dated:     October 6, 2020
                                                        UNITED STATES DISTRICT JUDGE
26

27

28
                                                        2
29

30
